
	

114 HR 3858 IH: September 11th VCF Reauthorization and U.S. Victims of State Sponsored Terrorism Compensation Act
U.S. House of Representatives
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3858
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2015
			Mr. Chabot (for himself, Mr. Goodlatte, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize the September 11th Victim Compensation Fund and to create a fund to compensate U.S.
			 victims of state sponsored terrorism who hold final judgments from Article
			 III courts and for other purposes.
	
	
 1.Short titleThis Act may be cited as the September 11th VCF Reauthorization and U.S. Victims of State Sponsored Terrorism Compensation Act. IReauthorization of the September 11th Victim Compensation Fund 101.DefinitionsSection 402 of the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note) is amended—
 (1)by redesignating paragraphs (5), (6), (7), (8), (9), (10), (11), (12), (13), and (14) as paragraphs (6), (7), (8), (9), (10), (11), (13), (14), (15), and (19), respectively;
 (2)by inserting after paragraph (4) the following:  (5)Certified-eligible wtc survivorThe term certified-eligible WTC survivor has the meaning given such term in section 3321(a)(2) of the Public Health Service Act (42 U.S.C. 300mm–31(a)(2)).;
 (3)in paragraph (10), as so redesignated— (A)by striking medical expense loss,;
 (B)by striking and loss of business or employment opportunities and inserting , loss of business or employment opportunities, and past out-of-pocket medical expense loss; and (C)by inserting , but does not include future medical expense loss before the period at the end;
 (4)by inserting after paragraph (11), as so redesignated, the following:  (12)Enrolled wtc responderThe term enrolled WTC responder has the meaning given such term in section 3306 of the Public Health Service Act (42 U.S.C. 300mm–5).;
 (5)by inserting after paragraph (15), as so redesignated, the following:  (16)World trade center health programThe term World Trade Center Health Program means the program established by section 3301 of the Public Health Service Act (42 U.S.C. 300mm).
 (17)WTC program administratorThe term WTC Program Administrator has the meaning given such term in section 3306 of the Public Health Service Act (42 U.S.C. 300mm–5).
						(18)WTC-related physical health condition
 (A)In generalThe term WTC-related physical health condition— (i)means, subject to clause (ii), a WTC-related physical health condition as defined by section 3312(a) of the Public Health Service Act (42 U.S.C. 300mm–22(a)), including the conditions listed in section 3322(b) of such Act (42 U.S.C. 300mm–32(b)); and
 (ii)does not include any type of mental health condition. (B)Medical judgment of wtc program administratorFor purposes of determining the conditions that meet the definition of a WTC-related physical health condition, the Special Master shall rely on the medical judgment of the WTC Program Administrator.; and
 (6)in paragraph (19), as so redesignated, by amending subparagraph (C) to read as:  (C)the area in Manhattan that is south of the line that runs along Canal Street from the Hudson River to the intersection of Canal Street and East Broadway, north on East Broadway to Clinton Street, and east on Clinton Street to the East River; and.
 102.PurposeSection 403 of the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note) is amended by inserting , or the rescue and recovery efforts during the immediate aftermath of such crashes before the period at the end.
 103.Determination of eligibility for compensationSection 405 of the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note) is amended—
 (1)in subsection (a)(3), by striking during the period and all that follows through the period and inserting  during either—(i)the period beginning on October 3, 2011, and ending on October 3, 2016; or (ii)the period beginning on October 4, 2016, and ending on October 4, 2021.;
 (2)in subsection (b)(6), by inserting , or the rescue and recovery efforts during the immediate aftermath of such crashes before the period; and (3)in subsection (c)(3)—
 (A)in subparagraph (A)— (i)in clause (i), by striking the period described in subsection (a)(3)(B) and inserting a period described in clause (i) or (ii) of subsection (a)(3)(B);
 (ii)in clause (i)(I)— (I)by striking the date specified in clause (iii) and inserting October 3, 2011;
 (II)by striking before such specified date and inserting before such date; and (III)by striking such specified date. and inserting October 3, 2011.;
 (iii)in clause (i)(II)— (I)by striking date specified in clause (iii) and inserting October 3, 2011,; and
 (II)by striking on or after such specified date and inserting on or after such date; and (iv)by striking clauses (ii) and (iii) and inserting the following:
							
								(ii)WTC health program requirements for eligibility
 (I)In generalSubject to subclause (II), an individual may file a claim during a period described in clause (i) or (ii) of subsection (a)(3)(B) only if the individual has a WTC-related physical health condition and with respect to such condition—
 (aa)the individual is an enrolled WTC responder; (bb)the individual is a certified-eligible WTC survivor; or
 (cc)the individual is an individual described in section 3323(b) of the Public Health Service Act (42 U.S.C. 300mm–33(b)).
 (II)Personal representativesAn individual who is a personal representative described in paragraph (2)(C) may file a claim during a period described in clause (i) or (ii) of subsection (a)(3)(B) only if the Special Master, with assistance from the WTC Program Administrator as necessary, determines that the Administrator would have determined that—
 (aa)the condition that caused the death of the decedent was a WTC-related physical health condition; and
 (bb)on the date of the death of a decedent, the decedent would have qualified to be an enrolled WTC responder, a certified-eligible WTC survivor, or an individual described in section 3323(b) of the Public Health Service Act (42 U.S.C. 300mm–33(b)).; and
 (B)in subparagraph (C)— (i)in clause (ii), by striking the period described in subsection (a)(3)(B) and inserting a period described in clause (i) or (ii) of subsection (a)(3)(B); and
 (ii)in clause (iii), by striking the date on which the James Zadroga 9/11 Health and Compensation Act of 2010 was enacted and inserting January 2, 2011. 104.Payments to eligible individualsSection 406 of the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note) is amended—
 (1)in subsection (b)— (A)by striking This title constitutes and inserting the following:
						
 (1)First extended periodThis title constitutes;  (B)by striking subsection (d)(1) and inserting subsection (d)(1)(A); and
 (C)by adding at the end the following:  (2)Final extended periodFor claims submitted between October 4, 2016, and October 4, 2021, amounts in the 9/11 Fund shall be available, without further appropriation, for the payment of amounts for compensation under this title subject to the limitations under subsection (d).; and
 (2)by amending subsection (d) to read as follows:  (d)Limitation (1)In general (A)First extended periodThe total amount of Federal funds paid for compensation under this title, with respect to claims filed during the 5-year period described in section 405(a)(3)(B)(i), shall not exceed $2,775,000,000. Of such amounts, not to exceed $875,000,000 shall be available to pay such claims during such 5-year period.
 (B)Final extended periodThe total amount of Federal funds paid for compensation under this title, with respect to claims filed during the 5-year period described in section 405(a)(3)(B)(ii), shall not exceed $2,775,000,000. Of such amounts, not to exceed $1,400,000,000 shall be available to pay such claims during such 5-year period.
								(2)Pro-ration and payment of remaining claims
 (A)In generalThe Special Master shall ratably reduce the amount of compensation due claimants under this title in a manner to ensure, to the extent possible, that—
 (i)all claimants who, before application of the limitation under the second sentence of subparagraph (A) or (B) of paragraph (1), as applicable, would have been determined to be entitled to a payment under this title during the applicable 5-year period, receive a payment during such period; and
 (ii)the total amount of all such payments made during the applicable 5-year period do not exceed the amount available under the second sentence of subparagraph (A) or (B) of paragraph (1), as applicable, to pay claims during such period.
									(B)Payment of remainder of claim amounts
 (i)In generalIn any case in which the amount of a claim is ratably reduced pursuant to subparagraph (A), on or after the first day after the 5-year period described in subparagraph (A) or (B) of paragraph (1), as applicable, but in no event later than 1 year after the applicable 5-year period, the Special Master shall pay to the claimant the amount that is equal to the difference between—
 (I)the amount that the claimant would have been paid under this title during the applicable 5-year period without regard to the limitation under the second sentence of subparagraph (A) or (B) of paragraph (1) applicable to the 5-year period described in such applicable subparagraph; and
 (II)the amount the claimant was paid under this title during the applicable 5-year period. (ii)Pro rata distributionThe Special Master shall ratably reduce the payments made under this subparagraph to ensure that the total amount of payments made for claims submitted during the applicable 5-year period do not exceed the limitations under the first sentence of paragraph (1)(A) or paragraph (1)(B) as applicable. In addition, for payments made pursuant to this subparagraph for claims submitted during the 5-year period described in section 405(a)(3)(B)(ii), the Special Master shall, if necessary, reduce such payments to ensure that the proportional ratio for such payments does not exceed the proportional ratio for payments made on claims submitted during the 5-year period described in section 405(a)(3)(B)(i).
 (iii)Final allocationIf after all payments are made pursuant to subparagraph (B) on claims submitted between October 4, 2016, and October 4, 2021, funds remain in the 9/11 Fund and claims were ratably reduced pursuant to clause (ii), the Special Master shall distribute the remaining funds on a pro rata basis to claimants who submitted claims during either 5-year period described in section 405(a)(3)(B) whose claims were ratably reduced. If funds remain in the 9/11 Fund after such payments, such funds shall be transferred into the United States Victims of State Sponsored Terrorism Fund created by title II of this Act.
 (C)TerminationUpon completion of all payments pursuant to this subsection, the Victim’s Compensation Fund shall be permanently closed..
 105.9/11 FundThe September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note) is amended by adding at the end the following new section:
				
					410.9/11 fund
 (a)Establishment of the 9/11 fundThere is established in the Treasury a fund, to be designated as the 9/11 Fund. (b)FundingBeginning on the date of the enactment of this Act, $2,775,000,000 of the funds paid to the United States Government by BNP Paribas S.A. (BNPP) as part of, or related to, a plea agreement dated June 27, 2014, entered into between the United States Department of Justice and BNPP, and subject to a consent order entered by the United States District Court for the Southern District of New York on May 1, 2015, in United States v. BNPP, No. 14 Cr. 460 (SDNY) to settle charges against BNPP for conspiracy to commit an offense against the United States in violation of section 371 of title 18, United States Code, by conspiring to violate the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), and the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.) shall be deposited or transferred into the Fund for distribution for claims submitted between October 4, 2016, and October 4, 2021, under this Act.
 (c)Management of fundThe Fund shall be managed and invested in the same manner as a trust fund is managed and invested under section 9602 of the Internal Revenue Code of 1986..
			IICompensation for United States Victims of State Sponsored Terrorism Act
 201.Short titleThis title may be cited as the Justice for United States Victims of State Sponsored Terrorism Act. 202.Administration of the U.S. Victims of State Sponsored Terrorism Fund (a)Administration of the Fund (1)Appointment and terms of Special Master (A)Initial appointmentNot later than 60 days after the date of the enactment of this Act, the Attorney General shall appoint a Special Master. The initial term for the Special Master shall be 18 months.
 (B)Additional termsThereafter, each time the Attorney General determines sufficient money is available in the Fund to compensate eligible victims, the Attorney General shall appoint or reappoint a Special Master for such period as is appropriate, not to exceed one year.
 (C)Special Master to administer compensation from the FundThe Special Master shall administer the compensation program described in this title for United States persons who are victims of state sponsored terrorism.
 (2)Use of Department of Justice PersonnelThe Special Master may utilize, as necessary, no more than five full-time equivalent Department of Justice personnel to assist in carrying out the duties of the Special Master under this title.
 (3)Compensation of Special MasterThe Special Master shall be compensated from the Fund at a rate not to exceed the annual rate of basic pay for level IV of the Executive Schedule, as prescribed by section 5315 of title 5, United States Code.
					(b)Publication of regulations and procedures
 (1)In generalNot later than 60 days after the date of the initial appointment of the Special Master, the Special Master shall publish in the Federal Register and on a website maintained by the Department of Justice a notice specifying the procedures necessary for United States persons to apply and establish eligibility for payment. Such notice is not subject to the requirements of section 533 of title 5, United States Code.
 (2)Information regarding other sources of compensationAs part of the procedures for United States persons to apply and establish eligibility for payment, the Special Master shall require applicants to provide the Special Master with information regarding the amount of compensation from any source other than this Fund that the claimant (or, in the case of a personal representative, the victim’s beneficiaries) has received or is entitled to receive as a result of the act of international terrorism that gave rise to a claimant’s final judgment.
 (c)Decisions of the special masterAll decisions made by the Special Master with regard to compensation from the Fund shall be— (1)in writing and provided to the Attorney General, each claimant and, if applicable, the attorney for each claimant; and
 (2)final and, except as provided in subsection (d), not subject to administrative or judicial review. (d)Review hearing (1)Not later than 30 days after receipt of a written decision by the Special Master, a claimant whose claim is denied in whole or in part by the Special Master may request a hearing before the Special Master pursuant to procedures established by the Special Master.
 (2)Not later than 90 days after any such hearing, the Special Master shall issue a written decision affirming or amending the original decision. This written decision is final and nonreviewable.
					203.Eligible claims
 (a)GenerallyFor the purposes of this title, a claim is an eligible claim if the Special Master determines that— (1)the judgment holder is a United States person;
 (2)the claim is described in subsection (b); and (3)the requirements of subsection (c) are met.
 (b)In generalThe claims referred to in subsection (a) are claims for— (1)compensatory damages awarded to a United States person in a final judgment—
 (A)issued by a United States district court under State or Federal law against a state sponsor of terrorism; and
 (B)arising from acts of international terrorism, for which the foreign state was determined not to be immune from the jurisdiction of the courts of the United States under section 1605A, or section 1605(a)(7) (as such section was in effect on January 27, 2008), of title 28, United States Code; or
 (2)the sum total of $10,000 per day for each day that a United States person was taken and held hostage from the United States embassy in Tehran, Iran, during the period beginning November 4, 1979, and ending January 20, 1981.
					(c)Deadline for application submission
 (1)The deadline for submitting an application for a payment under this section is as follows: (A)Not later than 90 days after the date of the publication required under section 202(b)(2), with regard to an application based on—
 (i)a final judgment described in subsection (b)(1) obtained before that date of publication; or (ii)a claim described in subsection (b)(2).
 (B)Not later than 90 days after the date of obtaining a final judgment, with regard to a final judgment obtained on or after the date of that publication.
 (2)For good cause shown, the Special Master may grant a claimant a reasonable extension of a deadline under this subsection.
					204.Payments
 (a)To whom madeThe Special Master shall order payment from the Fund for each eligible claim of a United States person to that person or, if that person is deceased, to the personal representative of the estate of that person.
 (b)Timing of initial paymentsThe Special Master shall authorize all initial payments to satisfy eligible claims under this title not later than 1 year after the date of the enactment of this Act.
				(c)Payments To be made pro rata
 (1)In generalExcept as provided in paragraph (2), the Special Master shall carry out subsection (a), by dividing all available funds on a pro rata basis, based on the amounts outstanding and unpaid on eligible claims, until all such amounts have been paid in full. In the event that a United States person has an eligible claim that exceeds $100 million, the Special Master shall treat that claim as if it were for $100 million for purposes of this section.
					(2)Minimum payments
 (A)Any applicant with an eligible claim described in section 203(b)(1) who has received, or is eligible or scheduled to receive, any payment that is equal to, or in excess of, 30 percent of the total compensatory damages owed to such applicant on the applicant’s claim from any source other than this Fund shall not receive any payment from the Fund until such time as all other eligible applicants have received from the Fund an amount equal to 30 percent of the compensatory damages awarded to those applicants. For purposes of calculating the pro rata for these payments, the Special Master shall not include the total compensatory damages for applicants excluded from payment by this subparagraph.
 (B)To the extent that an applicant with an eligible claim has received less than 30 percent of the compensatory damages owed that applicant under a final judgment described in section 203(b)(1) from any source other than this Fund, such applicant may apply to the Special Master for the difference between the percentage of compensatory damages the applicant has received from other sources and the percentage of compensatory damages to be awarded other eligible applicants from the Fund.
 (d)Additional paymentsOn January 1 of the second calendar year that begins after the date of the initial payments described in subsection (a) if funds are available in the Fund, the Special Master shall authorize additional payments on a pro rata basis to those claimants with eligible claims under section 203(b)(1) and shall authorize additional payments for eligible claims annually thereafter if funds are available in the Fund.
				(e)Subrogation and retention of rights
 (1)United States subrogated to creditor rights to the extent of paymentThe United States shall be subrogated to the rights of any person who applies for and receives payments under this title, but only to the extent and in the amount of such payments made under this title. The President shall pursue these subrogated rights as claims or offsets of the United States in appropriate ways, including any negotiation process that precedes the normalization of relations between the foreign state designated as a state sponsor of terrorism and the United States or the lifting of sanctions against such foreign state.
 (2)Rights retainedTo the extent amounts of damages remain unpaid and outstanding under this section, each applicant shall retain that applicant’s creditor rights in any unpaid and outstanding amounts of the judgment, including any prejudgment or post-judgment interest, or punitive damages, awarded by the United States district court pursuant to a judgment.
					205.United States Victims of State Sponsored Terrorism Fund
 (a)Establishment of U.S. victims of state sponsored terrorism fundThere is established in the Treasury a fund, to be designated as the United States Victims of State Sponsored Terrorism Fund.
 (b)In generalBeginning on the date of the enactment of this Act, the following shall be deposited or transferred into the Fund for distribution under this title:
 (1)Forfeited funds and propertyAll funds, and the net proceeds from the sale of property, forfeited or paid to the United States after the date of enactment of this Act as a civil or criminal penalty or fine arising from a violation of any license, order, regulation, or prohibition issued under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.), or any related civil or criminal conspiracy, scheme, or other Federal offense arising from the actions of, or doing business with, a state sponsor of terrorism.
					(2)Transfer of forfeited funds related to plea agreement and settlement between the united states and
 BNP paribas S.AAll funds, excluding those funds transferred to the 9/11 Fund by title I of this Act, paid to the United States Government by BNP Paribas S.A. (BNPP) as part of, or related to, a plea agreement dated June 27, 2014, entered into between the United States Department of Justice and BNPP, and subject to a consent order entered by the United States District Court for the Southern District of New York on May 1, 2015, in United States v. BNPP, No. 14 Cr. 460 (SDNY) to settle charges against BNPP for conspiracy to commit an offense against the United States in violation of section 371 of title 18, United States Code, by conspiring to violate the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), and the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.).
					(3)Transfer into fund of certain assigned assets of Iran and election to participate in fund
						(A)Deposit into fund of assigned proceeds from sale of properties and related assets identified in In
			 Re 650 Fifth Avenue & Related Properties
 (i)In generalExcept as provided in clause (ii), if the United States receives a final judgment forfeiting the properties and related assets identified in the proceedings captioned as In Re 650 Fifth Avenue & Related Properties, No. 08 Civ. 10934 (S.D.N.Y. filed Dec. 17, 2008), the net proceeds (not including the litigation expenses and sales costs incurred by the United States) resulting from the sale of such properties and related assets by the United States shall be deposited into the Fund.
 (ii)LimitationThe following proceeds resulting from any sale of the properties and related assets identified in clause (i) shall not be transferred into the Fund:
 (I)The percentage of proceeds attributable to any party identified as a Settling Judgment Creditor in the order dated April 16, 2014, in such proceedings, who does not make an election (described in subparagraph (C)) to participate in the Fund.
 (II)The percentage of proceeds attributable to the parties identified as the Hegna Judgment Creditors in such proceedings, unless and until a final judgment is entered denying the claims of such creditors.
 (B)Deposit into fund of assigned assets identified in Petersen v. Islamic Republic of IranIf a final judgment is entered in Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y.), awarding the assets at issue in that case to the plaintiffs, those assets shall be deposited into the Fund, but only to the extent, and in such percentage, that the rights, title, and interest to such assets were assigned through elections made pursuant to subparagraph (C).
 (C)Election to participate in the fundUpon written notice to the Attorney General, the Special Master, and the chief judge of the United States District Court for the Southern District of New York within 60 days of the date of enactment of this Act, a United States person, who is a plaintiff in the proceedings captioned Petersen v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y.), or a Settling Judgment Creditor as identified in the proceedings captioned In Re 650 Fifth Avenue & Related Properties, No. 08 Civ. 10934 (S.D.N.Y. filed Dec. 17, 2008), shall have the right to elect to participate in the Fund and, to the extent any such person exercises such right, shall irrevocably assign to the Fund all rights, title, and interest to such person’s claims to the assets at issues in such proceedings. To the extent that a United States person is both a plaintiff in the proceedings captioned Petersen v. Islamic Republic of Iran, No. 10 Civ. 4518 (SDNY) and a Settling Judgment Creditor in In Re 650 Fifth Avenue & Related Properties, No. 08 Civ. 10934 (S.D.N.Y. filed Dec. 17, 2008), any election by such person to participate in the Fund pursuant to this paragraph shall operate as an election to assign any and all rights, title, and interest in the assets in both actions for the purposes of participating in the Fund. The Attorney General is authorized to pursue any such assigned rights, title, and interest in those claims for the benefit of the Fund.
 (D)Application for conditional paymentA United States person who is a plaintiff in the proceedings identified in subparagraph (C) and who does not elect to participate in the Fund may, notwithstanding such failure to elect, submit an application for conditional payment from the Fund, subject to the following limitations:
 (i)Notwithstanding any such claimant’s eligibility for payment and the initial deadline for initial payments set forth in section 204(b), the Special Master shall allocate but withhold payment to an eligible claimant who applies for a conditional payment under this paragraph until such time as an adverse final judgment is entered in both of the proceedings identified in subparagraph (C).
 (ii)In the event that a final judgment is entered in favor of the plaintiffs in the proceedings identified in subparagraph (C), the payments allocated to claimants who applied for a conditional payment under this subparagraph shall be considered void, and any funds previously allocated to such conditional payments shall be made available and distributed to all other eligible claimants pursuant to section 204.
 (c)Expenditures from FundAmounts in the Fund shall be available, without further appropriation, for the payment of eligible claims and compensation of the Special Master in accordance with this title.
 (d)Management of FundThe Fund shall be managed and invested in the same manner as a trust fund is managed and invested under section 9602 of the Internal Revenue Code of 1986.
				206.Award of compensation to informers
 (a)In generalAny United States person who holds a final judgment described in section 203(b)(1) and who meets the requirements set forth in subsection (b) of this section is entitled to receive an award of 10 percent of the funds deposited in the Fund attributable to information such person furnished to the Attorney General that leads to a forfeiture described in section 203(a)(1), which is made after the date of enactment of this Act pursuant to a proceeding resulting in forfeiture that was initiated after the date of enactment of this Act.
 (b)Person describedA person meets the requirements of this subsection if— (1)the person identifies and notifies the Attorney General of funds or property—
 (A)of a state sponsor of terrorism, or held by a third party on behalf of or subject to the control of that state sponsor of terrorism;
 (B)that were not previously identified or known by the United States Government; and (C)that are subsequently forfeited directly or in the form of substitute assets to the United States; and
 (2)the Attorney General finds that the identification and notification under paragraph (1) by that person substantially contributed to the forfeiture to the United States.
 207.Special exclusion from compensationIn no event shall an individual who is criminally culpable for an act of international terrorism receive any compensation under this title, either directly or on behalf of a victim.
 208.Report to CongressWithin 30 days after authorizing the payment of compensation of eligible claims pursuant to section 204, the Special Master shall submit to the chairman and ranking minority member of the Committee on the Judiciary of the House of Representatives and the chairman and ranking minority member of the Committee on the Judiciary of the Senate a report on the payment of eligible claims, which shall include—
 (1)an explanation of the procedures for filing and processing of applications for compensation; and (2)an analysis of the payments made to United States persons from the Fund and the amount of outstanding eligible claims, including—
 (A)the number of applications for compensation submitted; (B)the number of applications approved and the amount of each award;
 (C)the number of applications denied and the reasons for the denial; (D)the number of applications for compensation that are pending for which compensatory damages have not been paid in full; and
 (E)the total amount of compensatory damages from eligible claims that have been paid and that remain unpaid.
 209.DefinitionsIn this title the following definitions apply: (1)Act of international terrorismThe term act of international terrorism includes—
 (A)an act of torture, extrajudicial killing, aircraft sabotage, or hostage taking as those terms are defined by section 1605A(h) of title 28, United States Code; and
 (B)as defined by section 2339A of title 18, United States Code, the provision of material support or resources for an act described in subparagraph (A).
 (2)Adverse final judgmentThe term adverse final judgment means a final judgment in favor of the defendant, or defendants, in the proceedings identified in section 205(b)(3)(C), or which does not order any payment from, or award any interest in, the assets at issue in such proceedings to the plaintiffs or Settling Judgment Creditors in such proceedings.
 (3)Compensatory damagesThe term compensatory damages does not include pre-judgment or post-judgment interest or punitive damages. (4)Final JudgmentThe term final judgment means an enforceable final judgment, decree or order on liability and damages entered by a United States district court that is not subject to further appellate review, but does not include a judgment, decree, or order that has been waived, relinquished, satisfied, espoused by the United States, or subject to a bilateral claims settlement agreement between the United States and a foreign state.
 (5)FundThe term Fund means the United States Victims of State Sponsored Terrorism Fund established by this title. (6)Source other than this fundThe term source other than this Fund means all collateral sources, including life insurance, pension funds, death benefit programs, and payments by Federal, State, or local governments (including payments from the September 11th Victims Compensation Fund (49 U.S.C. 40101 note)), and court awarded compensation related to the act of international terrorism that gave rise to a claimant’s final judgment.
 (7)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.
 (8)United states personThe term United States person means a natural person entitled to a private right of action under section 1605A(c) of title 28, United States Code.
 210.SeverabilityThe provisions of this title are severable. If any provision of this title, or any application thereof, is found unconstitutional, that finding shall not affect any provision or application of the Act not so adjudicated.
			
